DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Huseby et al reference (US Patent Pub. 20130294638 A1) discloses a loudspeaker. The Huseby et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the loudspeaker as a whole comprising: an enclosure defined by a base surface, a smooth top surface, and one or more sidewalls, wherein: the enclosure defines a volume; the enclosure is free-standing when sitting on the base surface; and the smooth top surface comprises a dielectric material; a plurality of speakers within the volume defined by the enclosure, wherein the plurality of speakers comprises at least one low-frequency speaker and at least one high-frequency speaker; a wireless communication circuit inside the enclosure, wherein the wireless communication circuit is for receiving wirelessly an audio stream, wherein the plurality of speakers are for playing the audio stream; and at least one capacitive sense electrode, wherein the at least one capacitive sense electrode forms part of a capacitive touch user interface for the loudspeaker, with the dielectric material of the smooth top surface serving as a dielectric layer for the capacitive touch user interface, such that the capacitive touch user interface allows a user of the loudspeaker 
Claim 9 is allowed for the same reason as claim 1.
Claims 2-8 depend on claim 1. Claims 10-19 depend on claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                    				12/8/2020